DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.
Claims Cancelled
“A claim cancelled by amendment (deleted in its entirety) may be reinstated only by a subsequent amendment presenting the claim as a new claim with a new claim number.”  MPEP § 714 II. H.; see also MPEP § 608.01(s).  As such, the previously cancelled claims 9, 11 and 18 will be treated as canceled.  Active claim 19 is absent from the claim listing, but will be treated as cancelled.
Claim Identifiers
Examiner reminds Applicant to use proper status identifiers when submitting amendments.  See MPEP 37 CFR 1.121(c).  Claims 2-4 were previously withdrawn.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation in claim 1 that “tubing through said articulating control unit” in new matter.  There is no support for the tubing being through the control unit.  Appropriate correction required.
The recitation in claim 1 that “said power source converting pneumatic energy to mechanical energy” in new matter.  There is no support for the source converting the energy.  The source provide pneumatic power which drives the drill bit.  Appropriate correction required.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in areas that are constrained or otherwise spatially inaccessible” in Lines 2-3.  The scope of the limitation is unclear.  If the space is not accessible, then it is unclear how the drill is to access the area(s).  Thus, it is unclear what is meant by “constrained.”  Appropriate correction required.
Claim 1 recites “a drill bit, a high speed micro drill bit head, and a drill bit shank” in Line 4.  It is odd to recite a drill bit and then also a drill bit head and shank.  It is unclear whether these are completely separate features or if the drill bit includes a head portion and a shank.  Appropriate correction required.
Claim 1 recites “at least one drill bit” in Lines 6-7.  It is unclear if the at least one drill bit includes the previously recited drill bit or this is in addition to that drill bit.  Appropriate correction required.
Claim 1 recites “a drill bit shank” in Lines 8-9 and 10, respectively.  Yet, a drill bit shank already has previous antecedent basis so it is unclear if these are further drill bit shanks or the same drill bit shank.  Appropriate correction required.
Claim 1 recites “a said drill bit shank attached to said drill bit head distal to the first end of said articulating guide tube and to said articulating guide tube proximal to said articulating guide tubes first end” in Lines 10-13.  This clause is vague and confusing.  Grammatically it does not make sense.  It would appear “tubes” should be “tube’s” but it is not clear that is the case and perhaps what is meant is that there are multiple tubes.  It is unclear how the drill bit shank is attached both proximally and distally to the first end of the articulating guide tube.  It should be clarified what feature is distal/proximal.  As another option, Applicant could just state that a first end of the articulating guide tube is attached to the control unit and the drill bit shank is attached to a second end of the guide tube.  This is actually done in Lines 20-22 so it really is not clear what is being attempted in the clause in Lines 10-13.  Appropriate correction required.
Claim 1 recites “said articulating guide tube centrally deposed between” in Line 14.  It is unclear what is meant by “centrally deposed.”  Appropriate correction required.
Claim 1 recites “encapsulating tubing” in Line 24.  It is unclear if this tubing is the same tubing in Line 23 or a different tubing.  Appropriate correction required.
Claim 1 recites “encapsulating tubing internalized within said articulating guide tube” in Lines 24-25.  The metes and bounds of “internalized within” are not clearly delineated.  That is, it is not clear if the tubing is merely inside the tube or it is somehow within the walls of the tube, thereby being internalized.  By definition, “internalized” means “to incorporate within.”  Appropriate correction required.
Claim 1 recites “an articulation control unit” in Line 29.  Yet, an articulation control unit already has previous antecedent basis so it is unclear if this is a further an articulation control unit or the same an articulation control unit as previously recited.  Appropriate correction required.
Claim 1 recites “providing a pneumatic power source to said . . . drill bit head” in Line 32.  It is unclear whether a source is at the drill bit head or merely that pneumatic power is being sent to the drill bit head via the tubing from a source.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kell et al. (US Pub. No. 2017/0297156 A1) in view of Takahashi et al. (US Patent No. 5,349,940).
Kell et al. (“Kell”) discloses an industrial high speed micro drill assembly capable of reaching confined spaces (Figs. 1-6).  The assembly includes a drill bit (53; ¶ 0045) that inherently includes a drill bit shank.  The assembly includes a cutting portion or drill bit head or if the drill bit head is not part of the drill bit, the assembly includes a drill bit head (18) separate from the drill bit.  The drill bit, drill bit head and drill bit shank are attached to a first end of an articulating guide tube (12).  The drill bit head (18) is capable of receiving the drill bit at the shank thereof (53; ¶ 0045; Fig. 6).  The articulating guide tube is located between the drill bit shank and an articulation control unit (50, 54).  The articulating guide tube connects to the drill bit shank at the articulating tube first end and to the articulating guide control unit at the articulating guide tube second end (Fig. 6).  The articulating guide tube is capable of four-way, multi-directional manipulation and articulation (44, 46; ¶¶ 0036-0039).  The articulating control unit (50, 54) is capable of positioning the drill bit, drill bit shank (53; ¶ 0045) and drill bit head (18) via manipulation of the articulating guide tube (12).  Pneumatic power is delivered to the 
Takahashi et al. (“Takahashi”) discloses a flexible tube (86) housing the drive (17b) for a tool (16).  This is separate from a light source (21, 73) and a borescope (22, 74).  At a time prior to invention it would have been obvious to one having ordinary skill in the art to provide the drill assembly disclosed in Kell with a separate tube within the articulating tube as suggested by Takahashi in order to maintain drive integrity when adding other components (light, borescope) to the drill assembly.
(Claim 8) The articulation guide tube is capable of being controlled and directed, via the articulation control unit (50, 54), manually.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kell et al. (US Pub. No. 2017/0297156 A1) in view of Takahashi et al. (US Patent No. 5,349,940) further in view of Kim (US Pub. No. 2012/0315598 A1).
Kell does not explicitly disclose the revolutions per minute range of the drill assembly.
Kim discloses a pneumatically powered drill capable of operating within the claimed range (¶ 0033 - 10,000 RPM - 400,000 RPM).  At a time prior to invention it would have been obvious to one having ordinary skill in the art to provide the drill assembly disclosed in Kell with a pneumatically powered drill capable of operating within the claimed range as taught by Kim in order to provide the drill assembly with the capability of relatively low speeds and relatively high rotational operating speeds (i.e., greater flexibility).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722